Title: [February 1762]
From: Washington, George
To: 




9. Began Plowing for Oats.
 


20. Rented George Ashfords Plantn. to Nelson Kelly for 1000 lbs. Tobo. & Cash.
Sowed a good deal of Tobo. Seed at all my Quarters.

   
   
   George Ashford of Fairfax County sold GW 135 acres of land on the west side of Dogue Run 13–14 Jan. 1762 for £165 (Fairfax County Deeds, Book E–1, 22–30, Vi Microfilm). Adjoining this land on the north was another 135-acre tract that GW had bought from Ashford’s brother John 29–30 Jan. 1761 for £150 (Fairfax County Deeds, Book D–1, 822–27, Vi Microfilm). Both tracts lay on the east side of the land that GW purchased from Simon Pearson on 14 Feb. 1763, giving him a solid 448–acre section between Dogue Run and the main road from Alexandria to Colchester. Kelly later in the year became overseer of the Dogue Run plantation (see entry for 31 Aug. 1762).



 


27. Killed 27 Hogs after being Six days coming from Frederick and very well emptied—wch. hogs weighed gross as follows—viz.



320
202
254
206
220


130
128
160
134
132


178
178
150
126
206


128
172
131
154
181


181
120
240
214
144


120
134





1057
934
935
834
883



1057
1991
2926
3760



1991
2926
3760
4643


4643 lbs. being the gross wt. I then tryed what they woud weigh nett, after being killd 12 & 18 hours.


124
142
100
106
100


174
252
180
162
212


106
146
186
94
104


140
122
174
146
150


126
164
114
114
108


94
96





764
922
754
622
674



764
1686
2440
3062



1686
2440
3062
3736


deduct for a Rope, weighg. Nett Porke
81



3655


add for Hasllets
139


ditto for Gut fat
96



3890


The difference between Nett. & gross Porke is 753 by wch. it appears that there is a loss of 16 pr. Ct.
